United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Rosemead, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Sally F. LaMacchia, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-73
Issued: June 18, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 10, 2006 appellant, through her attorney, filed a timely appeal from the
decision of the Office of Workers’ Compensations Programs’ hearing representative dated
April 13, 2006, affirming the reduction of her compensation for failure to participate in
vocational rehabilitation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction to review the reduction of compensation.
ISSUE
The issue is whether the Office properly reduced appellant’s compensation by half under
5 U.S.C. § 8113 for failure to participate in vocational rehabilitation. On appeal, appellant
argued that the Office improperly equated refusal of a light-duty job offer with failure to
participate in vocational rehabilitation.
FACTUAL HISTORY
On January 3, 2003 appellant, then a 57-year-old distribution clerk, filed an occupational
disease claim, alleging that her various mail distribution duties caused osteoarthritis to both of

her knees. Dr. Richard Diehl, a Board-certified orthopedic surgeon, reported that she had total
left knee replacement surgery on November 14, 2002. Appellant did not work from October 11,
2002 until March 15, 2003, when she returned to a light-duty position. On April 11, 2003 the
Office accepted her claim for temporary aggravation of degenerative arthritis in both knees.
Appellant stopped work again on February 6, 2004 prior to a total right knee replacement
surgery on March 23, 2004. In a report dated September 1, 2004, Dr. Diehl released appellant to
work on October 1, 2004 with the instructions that she could perform only sedentary work, lift
no more than 10 pounds and stand and walk for no more than 10 minutes an hour. He stated that
she should work only four hours per day for the first six weeks. Dr. Diehl noted that appellant
had developed tendinitis in her right ankle.
On September 27, 2004 the employing establishment offered appellant a position
working four hours per day as a limited-duty clerk, starting on October 1, 2004. The position
entailed answering telephones for up to four hours per day, filling out second notices for certified
mail up to one hour per day, sorting “nixie” mail for up to one hour per day and assisting the
lobby director, throwing mail and other miscellaneous activities for up to 10 minutes each hour.
The physical requirements were listed as the ability to sit for up to four hours, stand for up to 10
minutes per hour, walk for up to 10 minutes per hour and lift up to 10 pounds. Appellant
returned the offer with the notation that she could neither accept nor reject the offer because she
had other limitations to be considered.1 She requested that the Office provide a suitability
determination. The employing establishment forwarded the light-duty job offer to the Office on
October 12, 2004.
At the request of the Office, on October 5, 2004, appellant underwent a second opinion
examination by Dr. William C. Boeck, a Board-certified orthopedic surgeon, who had examined
her following her first surgery. He noted some limitations of motion in both knees and swelling
in the right knee, along with subjective complaints of pain and fatigue. Dr. Boeck found that she
was currently totally disabled because of the right knee swelling and that she should be
reexamined within two to three months to determine the potential for vocational rehabilitation.
On October 18, 2004 Dr. Diehl reiterated his opinion that appellant could perform four
hours per day of sedentary work. On October 19, 2004 the Office provided Dr. Diehl a copy of
the light-duty job offer for a determination of whether appellant would be able to perform the
job. Dr. Diehl did not respond.
On October 20, 2004 the Office provided Dr. Boeck a copy of Dr. Diehl’s September 1,
2004 report and the light-duty job offer and requested a supplemental report addressing
appellant’s work capacity. Dr. Boeck responded on October 29, 2004 that his opinion as to
appellant’s disability had not changed. He stated that appellant should not return to work until
the subacute phase of postoperative recovery, as evidenced by her continued pain and swelling,
had been completed. Dr. Boeck found that appellant would not be able to perform the light-duty
job offered.
1

The Board notes that appellant’s claim was accepted for back strain and bilateral shoulder strain on
February 7, 2000. Her physical limitations for that claim are listed as no reaching above the shoulder and
intermittent pushing, pulling and lifting of no more than 20 pounds.

2

In a report dated November 17, 2004, Dr. Diehl reported that appellant’s knees were
stable, but that the right knee was tender. He stated that she was capable of working four hours
per day in a sedentary position where she could stand and sit at her own discretion, doing desk
work.
By letter dated December 22, 2004, the Office informed appellant that the light-duty
position offered by the employing establishment was suitable under the limitations provided by
Dr. Diehl and that it was still available. It stated that it was appellant’s responsibility to contact
the employing establishment to make arrangements for return to work, as her physician had
indicated that she was medically able to perform this type of light-duty work. On December 22,
2004 appellant was referred for nurse intervention.2
On January 7, 2005 appellant was referred for vocational rehabilitation services. The
Office informed her that she would be contacted by a counselor who would assist her in
returning to work. It stated that she was expected to fully cooperate with the counselor.
Appellant was also sent a copy of the letter provided to the counselor, Marla Bluestone, which
stated that appellant’s cooperation and participation in vocational rehabilitation was compulsory
under 5 U.S.C. § 8113(b). The Office informed Ms. Bluestone that the job offer from the
employing establishment had been found to be suitable and that she was to work with appellant
to facilitate a return to work.
In a letter dated January 11, 2005, appellant, by counsel, requested that the Office
reconsider its determination that the light-duty job offer was suitable. She stated that the medical
evidence did not support this determination, as Dr. Boeck had found total disability. Appellant
argued that the Office had not considered all of her medical conditions, including left knee
degenerative arthritis, bilateral shoulder strains, lumbar strain, bilateral carpal tunnel syndrome,
and right ankle edema, which is a requirement when evaluating the suitability of a position. She
also noted that she had permanent work limitations from a previous work injury.
In a January 17, 2005 report, Dr. Diehl stated that, if appellant returned to work, she
should be limited to 4 hours per day of sedentary work, with the ability to sit and stand at her
own discretion and no walking or standing for more than 10 minutes per hour.
On January 25, 2005 Ms. Bluestone submitted her first vocational rehabilitation report,
covering three interactions with appellant. She informed appellant that refusal of the offered
light-duty position would likely lead to reduction or termination of her wage-loss compensation.
Ms. Bluestone also informed her that she would work with the employing establishment to make
sure that the offered position met her work restrictions. Appellant told Ms. Bluestone about her
other work restrictions and Dr. Boeck’s report. Ms. Bluestone did not state that appellant
behaved in an obstructive manner on any occasion and did not describe any obstructive or
uncooperative behavior on appellant’s part. She stated that the Office had instructed her to
disregard the report of Dr. Boeck because it had determined that the weight of the medical
evidence rested on Dr. Diehl’s medical findings, under which the offered position was medically
suitable.
2

The record contains no evidence that a nurse was ever assigned to this case.

3

By letter dated February 23, 2005, the Office informed appellant that it considered her
refusal to accept the temporary light-duty assignment offered by the employing establishment as
a refusal to participate in rehabilitation efforts. It stated that the offered position, which was
within the physical limitations established by her treating physician, was made as an interim
measure before she reached a level of recovery sufficient to determine a wage-earning capacity
rating. The Office advised appellant that, if she failed to accept the position without good cause
within 30 days, her wage-loss benefits would be reduced in accordance with 5 U.S.C. § 8113(b)
and 20 C.F.R. § 10.519 for refusal to participate in the essential preparatory efforts of vocational
rehabilitation. The Office addressed FECA Bulletin No. 99-28 (August 30, 1999) which states:
“Where an employee is undergoing [Office]-directed vocational rehabilitation
efforts, either with a registered nurse or a vocational rehabilitation counselor, an
employer may offer the employee a temporary assignment pending further
recovery from work-related injury. [The Office] will consider an employee who
refused to accept such an assignment as failing or refusing to undergo a
vocational rehabilitation effort when so directed.”3
On March 7, 2005 the Office informed appellant that a suitability determination did not
need to be made for the temporary light-duty position in question. It stated that an injured
employee is responsible for returning to work when an offered light-duty job meets established
work restrictions and that the offer need not follow the formalities of a 30-day suitability letter
and a 15-day warning letter prior to termination.
On March 23, 2005 appellant responded to the Office’s letters with a request for a
conference call including the employing establishment and the vocational rehabilitation
counselor to work out details for a “realistic” return to work plan. She contended that the Office
had not made a final suitability determination that took all considerations into account.
Appellant argued that the counselor had not identified any noncooperative behavior and that the
Office was using the vocational rehabilitation provisions to bypass the requirements of finding
her a suitable permanent position. She also argued that the light-duty job offer that the Office
had determined was suitable was incomplete and did not include a salary, period of duration or
consideration of all her physical limitations.
On March 24, 2005 Ms. Bluestone stated in her second and final vocational rehabilitation
report that appellant was interested in returning to work but, based on her experience following
her first surgery, had expressed concerns about whether the employing establishment would
respect her physical limitations. She noted that her attempts to reassure appellant that her
restrictions would be honored had been largely unsuccessful. Ms. Bluestone stated that in her
professional opinion appellant’s worries about potential response by the employing
establishment were not a good reason for not at least attempting to return to work.
On April 4, 2005 Dr. Diehl reported that appellant could perform only sedentary work
and should be limited to hours per day, with the ability to stand or sit at her discretion. In his

3

This bulletin was issued on August 30, 1999 and expired August 29, 2000. There is no evidence that it was
subsequently incorporated into the Office’s procedure manual.

4

physical examination he noted that she had mild tenderness over the patellae on her knees, but no
redness or swelling.
By decision dated April 20, 2005, the Office reduced appellant’s compensation by half
for failure to participate in good faith in the rehabilitation process. The Office found that the
suitability determination of December 22, 2004 was erroneously issued, as the light-duty position
offered was temporary and therefore not eligible for such a designation. It stated that appellant’s
insistence on waiting for a suitability determination after she had been informed that it was not
necessary was an invalid reason for failing to accept the offered employment. The Office found
that appellant was expected to work as soon as a light-duty position accommodating her work
restrictions was offered to her, regardless of the form it took. It also found that her refusal to
return to the employing establishment under the oversight of the rehabilitation counselor was not
good faith participation in the vocational rehabilitation process. It stated that, because of her
refusal to cooperate in this early but necessary state of the process, her compensation would be
reduced under the provisions of 20 C.F.R. § 10.519. The Office assumed that the vocational
rehabilitation effort would have resulted in a return to work at 50 percent of her former wages if
she had cooperated fully.
On May 9, 2005 appellant requested an oral hearing. On September 22, 2005 Dr. Diehl
completed a work capacity evaluation indicating that appellant could do only sedentary work for
4 hours per day, with no walking or standing for more than 10 minutes per hour and no lifting,
pushing or pulling. He stated that maximum medical improvement had not been reached, but
that in six months she might be able to achieve an eight-hour workday.
At the oral hearing held on December 14, 2005, appellant described the physical
requirements of the tasks listed on the light-duty position offered by the employing
establishment. She explained why, based on her previous experiences with those tasks, they
would violate her working restrictions from Dr. Diehl and those from the physician treating her
shoulder and back injuries, including reaching above her shoulders and bending.
On January 13, 2006 the employing establishment responded to appellant’s testimony
contending that the offered position was well within her medical limitations. It countered her
description of many of the duties and stated that she would receive assistance with those tasks
that were outside of her work restrictions. On January 25, 2006 appellant challenged the
employing establishment’s characterization of the work.
By decision dated April 13, 2006, the Office hearing representative affirmed the Office’s
April 20, 2005 decision on the grounds that appellant had refused an offer of suitable work. The
hearing representative found that the Office had followed procedural requirements by advising
appellant that a light-duty position was available and providing her with the opportunity to
accept it or submit reasons for rejecting it. She noted that the Office sent a letter advising her of
the consequences of refusing available and suitable employment. The hearing representative
also found that the job offer was within the work restrictions outlined by Dr. Diehl because
answering the telephone and processing and writing up mail while seated were sedentary
activities. In responding to appellant’s given reasons for refusing the position, she noted that an
employee’s ability to perform a given position must be determined primarily by medical
evidence, not her own opinions on the matter. The Office hearing representative found that

5

Dr. Diehl’s medical opinions represented the weight of the medical evidence and he stated that
appellant could work four hours a day with some walking.4 She found that appellant’s concern
about how the light-duty position would impact her health was not a valid basis for refusing it,
because fear of future injury, without evidence of current disability, is not compensable. The
Office hearing representative found that appellant’s compensation was properly reduced under
20 C.F.R. § 10.519 for her failure to participate in a rehabilitation program by refusing the lightduty work. She stated that, under section 10.519, the Office had found that appellant’s
participation in vocational rehabilitation would have resulted in a return to work with no loss of
wage-earning capacity. The hearing representative found that her four-hour workday would
have been half that of her previous position, and that she thus would have received half of her
previous salary had she returned to the light-duty position. She found that the Office correctly
reduced appellant’s compensation by half to reflect her wage-earning capacity.
LEGAL PRECEDENT
Section 8104(a) of the Federal Employees’ Compensation Act pertains to vocational
rehabilitation and provides: “The Secretary of Labor may direct a permanently disabled
individual whose disability is compensable under this subchapter to undergo vocational
rehabilitation. The Secretary shall provide for furnishing the vocational rehabilitation services.”5
Under this section of the Act, the Office has developed procedures that emphasize returning
partially disabled employees to suitable employment and determining their wage-earning
capacity.6 If it is determined that the injured employee is prevented from returning to the dateof-injury job, vocational rehabilitation services may be provided to assist returning the employee
to suitable employment.7 Such efforts will be initially directed at returning the partially disabled
employee to work with the employing establishment.8 Where reemployment at the employing
establishment is not possible, the Office will assist the claimant to find work with a new
employer and sponsor necessary vocational training.9
4

The Office hearing representative also referred to medical reports from appellant’s other workers’ compensation
claim. As theses records are not in this records, they will not be considered by the Board.
5

5 U.S.C. § 8104(a).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.2 (August 1995).
7

Id. The Office’s regulation provides: “In determining what constitutes ‘suitable work’ for a particular disabled
employee, [the Office] considers the employee’s current physical limitations, whether the work is available within
the employee’s demonstrated commuting area, the employee’s qualifications to perform such work and other
relevant factors.” 20 C.F.R. § 10.500(b).
8

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.3 (August 1995). The Office’s regulation provide: “The term ‘return to work’ as used in this subpart
is not limited to returning to work at the employee’s normal worksite or usual position, but may include returning to
work at other locations and in other positions. In general, the employer should make all reasonable efforts to place
the employee in his or her former or an equivalent position, in accordance with 5 U.S.C. § 8151(b)(2).” 20 C.F.R.
§ 10.505.
9

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Reemployment: Vocational Rehabilitation Services,
Chapter 2.813.3 (August 1995).

6

Section 8113(b) of the Act further provides: “If an individual without good cause fails to
apply for and undergo vocational rehabilitation, when so directed under section 8104” the Office,
after finding that in the absence of the failure the wage-earning capacity of the individual would
probably have substantially increased, “may reduce prospectively the monetary compensation of
the individual in accordance with what would probably have been [her] wage-earning capacity in
the absence of the failure, until the individual in good faith complies” with the direction of the
Office.10 Under this section of the Act, an employee’s failure to willingly cooperate with
vocational rehabilitation may form the basis for termination of the rehabilitation program and the
reduction of monetary compensation.11 The Office’s implementing federal regulation states:
“If an employee without good cause fails or refuses to apply for, undergo,
participate in, or continue to participate in a vocational rehabilitation effort, when
so directed, [the Office] will act as follows -(a) Where a suitable job has been identified, [the Office] will reduce the
employee’s future monetary compensation based on the amount which
would likely have been his or her wage-earning capacity had he or she
undergone vocational rehabilitation. [The Office] will determine this
amount in accordance with the job identified through the vocational
rehabilitation planning process, which includes meetings with the [Office]
nurse and the employer. The reduction will remain in effect until such
time as the employee acts in good faith to comply with the direction of
[the Office].
(b) Where a suitable job has not been identified, because the failure or
refusal occurred in the early but necessary stages of a vocational
rehabilitation effort (that is, meetings with the [Office] nurse, interviews,
testing, counseling, functional capacity evaluations and work evaluations),
[the Office] cannot determine what would have been the employee’s
wage-earning capacity.
(c) Under the circumstances identified in paragraph (b) of this section, in
the absence of evidence to the contrary, [the Office] will assume that the
vocational rehabilitation effort would have resulted in a return to work
with no loss of wage-earning capacity and [the Office] will reduce the
employee’s monetary compensation accordingly (that is, to zero). This
reduction will remain in effect until such time as the employee acts in
good faith to comply with the directions of [the Office].”12

10

5 U.S.C. § 8113(b).

11

See Wayne E. Boyd, 49 ECAB 202 (1997) (the employee failed to cooperate with the early and necessary stage
of developing a training program).
12

20 C.F.R. § 10.519.

7

ANALYSIS
The Board finds that appellant’s refusal of the offered light-duty job did not constitute a
refusal to participate in vocational rehabilitation such that the Office did not properly reduce her
compensation under section 8113(b) of the Act. In an April 14, 2006 decision, the Office found
that appellant’s refusal of the employing establishment’s September 27, 2004 light-duty job offer
constituted a refusal to participate in vocational rehabilitation, justifying reduction of her
monetary compensation by 50 percent under 20 C.F.R. § 10.519. The Board has held that, while
refusal of a light-duty job offer may result in sanctions under section 8106 of the Act,13 it does
not constitute a failure or refusal with the early or necessary stages of vocational rehabilitation
under section 8113 of the Act and its implementing regulation.14 The Office’s application of
section 8113 to reduce appellant’s monetary compensation was in error.
The Board has held that a light-duty job offer from the employing establishment, made in
absence of vocational rehabilitation by the Office, does not constitute vocational rehabilitation.15
Appellant’s case differs from others recently decided by the Board, including Rebecca L.
Eckert,16 Ozine J. Hagan,17 and Marilou Carmichael,18 in that she received a limited referral to a
vocational rehabilitation counselor, rather than a field nurse, to assist her in returning to a lightduty position already offered by the employing establishment. However, the same principles
apply here.19
On September 27, 2004 the employing establishment offered appellant a light-duty
position based on the restrictions set by Dr. Diehl, her treating physician and a Board-certified
orthopedic surgeon. Appellant did not accept the position. She was referred to vocational
rehabilitation counselor Ms. Bluestone on January 7, 2005 with the purpose of returning her to
that light-duty position. Ms. Bluestone’s duties were limited to returning appellant to a
predetermined position and following her progress for 60 days. It does not appear that she had
the authority to assess appellant’s vocational skills, retrain her for a different occupation, or
assist her in finding work, all of which form the essential core of vocational rehabilitation. As
she also had no role in formulating the position, which did not change from the time it was
initially offered, the position was not the result of the rehabilitation process. Ms. Bluestone’s
activities were limited to a preliminary reemployment effort, which does not constitute
vocational rehabilitation as contemplated by the Act, the implementing regulations or the

13

5 U.S.C. § 8106.

14

Marilou Carmichael, 56 ECAB ___ (Docket No. 04-2068, issued April 15, 2005); Rebecca L. Eckert,
54 ECAB 183 (2002).
15

Id.

16

Rebecca L. Eckert, supra note 14.

17

Ozine J. Hagan, 55 ECAB 681 (2004).

18

Marilou Carmichael, supra note 14.

19

See Carmella M. Larffarello, Docket No. 04-1639 (issued December 23, 2004).

8

Office’s procedures.20 The Board finds that Ms. Bluestone’s assigned task of returning appellant
to the light-duty job offered by the employing establishment did not constitute vocational
rehabilitation or its early and necessary stages.
The Office erred in its determination that appellant failed to participate in the vocational
rehabilitation process. The facts of this case do not establish that she refused or failed to undergo
any testing, interviews or counseling or that she was uncooperative in the early or necessary
stages of vocational rehabilitation, a prerequisite for invoking the penalty provision of section
10.519(c). As found above, her limited referral to vocational rehabilitation services was not for
the purposes of vocational rehabilitation and, therefore, her actions could not impede this
process. Furthermore, the record establishes that appellant was cooperative with her vocational
rehabilitation counselor: she responded to Ms. Bluestone’s telephone calls, participated fully in
the initial interview and discussed her case openly. Her only failure was in not accepting the
light-duty position and, as seen above, this does not constitute failure to participate in the
vocational rehabilitation process because the job offer was itself not part of that process.
In an April 13, 2006 decision, the Office hearing representative affirmed the Office’s
sanction under 20 C.F.R. § 10.519(b) on the grounds that appellant had failed to accept suitable
work. The Board notes that the process for terminating compensation for failure to accept
suitable work is a discrete process and is governed by specific rules and regulations that differ
from those governing failure to participate in vocational rehabilitation.21 The record establishes
that the Office reduced appellant’s benefits under the regulations related to vocational
rehabilitation, not those related to rejection of suitable employment. It notified appellant that its
December 22, 2004 suitability determination had been issued in error and that it had reduced her
benefits on the grounds that she failed to participate in the vocational rehabilitation process. The
Board finds that the Office hearing representative erred in attempting to analyze the partial
reduction of appellant’s benefits as if it were failure to accept suitable employment.
CONCLUSION
The Board finds that the Office did not properly reduced appellant’s compensation by
half under 5 U.S.C. § 8113(b) for failure to participate in vocational rehabilitation.

20

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Case Management, Chapter 2.600.7
(September 1997) (“a limited referral [to vocational rehabilitation services] may be made for placement services
with the previous employer when the claimant can work for at least four hours per day and the previous employer
may be able to offer a modified job”).
21

See Maggie Moore, 41 ECAB 334 (1989).

9

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 13, 2006 is reversed.
Issued: June 18, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

10

